Matter of Wooster v Queen City Landing, LLC (2017 NY Slip Op 05408)





Matter of Wooster v Queen City Landing, LLC


2017 NY Slip Op 05408


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ. (Filed June 30, 2017.) 


MOTION NO. (617/17) CA 16-02043.

[*1]IN THE MATTER OF MARGARET WOOSTER, CLAYTON S. "JAY" BURNEY, JR., LYNDA K. STEPHENS AND JAMES E. CARR, PETITIONERS-APPELLANTS-RESPONDENTS, 
vQUEEN CITY LANDING, LLC, RESPONDENT-RESPONDENT-APPELLANT, CITY OF BUFFALO PLANNING BOARD AND CITY OF BUFFALO COMMON COUNCIL, RESPONDENTS-RESPONDENTS. (PROCEEDING NO. 1.)
IN THE MATTER OF BUFFALO NIAGARA RIVERKEEPERS, INC., PETITIONER-APPELLANT-RESPONDENT,
vCITY OF BUFFALO, RESPONDENT-RESPONDENT, AND QUEEN CITY LANDING, LLC, RESPONDENT-RESPONDENT-APPELLANT. (PROCEEDING NO. 2.) (APPEAL NO. 1.)

MEMORANDUM AND ORDER
Motion for reargument denied.